— Order unanimously affirmed, with costs. Memorandum: City of Buffalo and respondent labor organizations representing city employees entered into a series of collective bargaining agreements from 1977 to 1982. Under the agreements, the city employees were entitled to a prescription drug plan with copayment amounts varying from $0 to $1. The agreement negotiated in 1982, effective from July 1, 1982 through June 30,1984, raised the copayment amount to $3. The instant controversy arose when the city attempted to apply the increased copayment amount to individuals who had retired when the lower copayment amount was in effect. Each of the unions filed grievances on behalf of its retired members. The dispute proceeded unresolved through the lower steps of the grievance process. The unions filed demands for arbitration and the city applied for a stay pursuant to CPLR 7503. The city contends that, since the retired individuals are not “employees” *1050within the terms of the collective bargaining agreements, the unions may not represent them in the instant dispute. The grievance procedure set forth in the collective bargaining agreements in question may be initiated to settle “[a]ny grievance, controversy or dispute which may arise * * * regarding the application, meaning, or interpretation of this agreement”. Such language indicates a broad arbitration clause rendering the issue of the union’s relationship to retired employees a question for arbitration (see Matter of Corinth Cent. School Dist. (Corinth Teachers Assn.), 77 AD2d 366, mot for lv to app den 53 NY2d 602; cf. Matter of Board of Coop. Educational Servs. v Central Council of Teachers, 96 AD2d 598). Although the agreements lapsed prior to the instant dispute, the question is arbitrable because the dispute relates to “an obligation arguably created by the expired agreement” (Nolde Bros. v Bakery Workers, 430 US 243, 252, reh den 430 US 988; Modern Sheet Metal Supply Co. v Wolf, 61 AD2d 966). (Appeal from an order of Supreme Court, Erie County, Fudeman, J. — CPLR art 75.) Present — Callahan, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.